IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DENNIS GRIGSBY,
Petitioner, : Case No. 3:19-cv-108
-VS- District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
STATE OF OHIO,
Respondent.

ORDER ADOPTING REPORT AND RECOMMENDATIONS

This case is before the Court on the Report and Recommendations of the Magistrate Judge
who recommended the case be dismissed without prejudice for lack of subject matter jurisdiction
because Petitioner is not currently in custody pursuant to a judgment of any court of the State of
Ohio (ECF No. 10, PageID 40).

Petitioner was notified of his obligation to file objections to the Report within seventeen
days of its service on him. Jd. at PageID 43. More than seventeen days have expired and no
objections have been received. The Court has independently reviewed the Report and finds no
error of law or clearly erroneous finding of fact.

Accordingly, the Report is ADOPTED and the Clerk is ordered to enter judgment
dismissing the case without prejudice. The case is terminated on the docket of this Court. The
Court hereby certifies to the Sixth Circuit that any appeal would be objectively frivolous and

should not be permitted to proceed in forma pauperis.
IT IS SO ORDERED.

May x0 2019.

lhn an

 

Walter H. Rice
United States District Judge
